Citation Nr: 0303620	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-28 245	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral crepitus, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
patellofemoral crepitus, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and August 1997 actions of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claims for ratings in excess of 
30 percent for right and left knee patellofemoral crepitus 
and for a TDIU.  In July 1998, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
February 2001, the RO granted the veteran separate 10 percent 
ratings for degenerative joint disease of the right and left 
knee, effective from August 8, 1996.  Thereafter, the veteran 
moved from Florida to North Carolina and his claims' file was 
transferred to the appropriate RO.




FINDINGS OF FACT

1.  The veteran's right and left knee patellofemoral crepitus 
are manifested by adverse symptomatology that equates to 
severe subluxation or lateral instability.

2.  The veteran's right and left knee degenerative joint 
disease are manifested by some or no limitation of motion 
with subjective complaints of pain with no objective evidence 
of the pain.

3.  The veteran's service-connected knee and back 
disabilities do not preclude him from obtaining or retaining 
some form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right and left knee patellofemoral crepitus are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for a rating in excess of 10 percent for 
right and left knee degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2002).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.7, 
4.71a (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Board's remand, the veteran and his representative have 
been notified of the laws and regulations governing his 
claims for increased ratings and a TDIU, including notice of 
the VCAA, and the reason for the determinations made 
regarding his claims.  The RO has also notified the veteran 
of which medical records it obtained, which it had been 
unable to obtain, and placed the veteran on notice that it 
was ultimately his responsibility to obtain these records.  
See RO correspondence to the veteran dated in August 1998, 
August 1999, June 2001, and May 2002.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims' file consist of 
the veteran's service medical records, post-service medical 
records, written arguments presented by the veteran and his 
representative in support of his claims, records on file with 
the Social Security Administration (SSA), the veteran's 
vocational rehabilitation file, and the veteran's testimony 
at a personal hearing.  In addition, the veteran was asked to 
provide information regarding his treatment and the veteran 
thereafter filed or the RO thereafter obtained all available 
and identified medical records.  Also, in November 1999, the 
RO obtained medical opinion evidence regarding the current 
severity of the veteran's service connected disabilities, 
including whether they were a bare to the veteran obtaining 
and maintaining employment.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claims and no reasonable possibility exist that any 
further assistance would aid the veteran in substantiating 
the claims.  See 38 U.S.C.A. § 5103 (as amended); 38 C.F.R. 
§ 3.159(d) (as amended).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to assist 
is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts.'") (citation 
omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, because there is no 
indication that there is additional outstanding evidence that 
is necessary for a fair adjudication of these issues, 
adjudication of the claims at this juncture may go forward 
because it poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).



The Merits of the Appeal

As to the reasons for appeal, the veteran contends that his 
service-connected right and left knee disabilities are 
manifested by increased adverse symptomatology and therefore 
entitle him to increased ratings.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Increased Rating Claims

The Facts

A review of the record on appeal shows voluminous VA 
treatment records that show the veteran's periodic 
complaints, diagnoses, and/or treatment for knee instability 
and/or pain.  See VA treatment records dated in May 1990, 
October 1990, August 1996, April 1996, January 1997, March 
1997, July 1997, March 1998, August 1999, April 2001, and 
December 2001.  The record on appeal also shows the veteran's 
pre and postoperative care following nine knee operations, 
with the most recent operations taking place in May 1990, 
October 1990, and January 1997.

The veteran appeared for a VA joints examination in September 
1994.  At that time, it was noted that the veteran's medical 
history included recurrent subluxation of both patellae 
associated with bilateral chondromalacia patellae with knee 
surgeries in 1990.  The veteran complained of fairly severe 
knee pain "most of the time" and of recurrent subluxation 
of both patellae.  The veteran also reported that he worse 
knee braces.  Thereafter, the veteran reported that driving 
bothers his knees and, while he could walk approximately 200 
to 300 yards, he could not run or play sports.  

On examination, the knees had no visible abnormalities.  Both 
patellae were very loose with side to side movement but 
without pain with knee movement or patellae pressure.  There 
was crepitus bilaterally.  Anterior drawer and McMurray's as 
well as varus and valgus stress, were negative.  X-rays of 
the right knee showed arthritis but x-rays of the left knee 
were negative.  The diagnoses were subluxation of the 
patellae with patellofemoral crepitus.

More recently, the veteran appeared at a VA joints 
examination in November 1999.  At that time, the veteran 
complained of bilateral knee pain, stiffness, weakness, 
instability, lack of endurance, and fatigability with 
occasions swelling and redness.  Next, the veteran reported 
that he could not work and last worked in September 1999.  As 
to his medical history, it was noted that it included 
multiple knee surgeries, with the most recent surgery in 
1997, the veteran took Tylenol for pain, and the veteran wore 
knee braces.  Thereafter, the examiner noted that the veteran 
"does not complain of any particular flare-up, just constant 
pain."

On examination, the knees were deformed and there was 
"marked elasticity of both patellae" that allows the knees 
to move both laterally and medially.  The range of motion of 
the right knee was 0 to 140 degree and the range of motion of 
the left knee was 0 to 135 degrees.  There was no swelling or 
crepitus.  Anterior drawer and McMurray's were negative.  X-
rays showed degenerative changes bilaterally aw well as post 
operative changes.  The diagnosis was bilateral knee pain 
with mild degenerative changes.  Thereafter, it was opined 
that "[t]he veteran could probably do a job not requiring a 
lot of lifting or knee activity, such as a sedentary job, and 
could be a candidate for job training for such a job."

The veteran testified at a personal hearing in April 2002.  
At that time, he reported that he had chronic knee pain and 
wore knee braces.  As to his treatment, while he did not take 
medication for the pain, he walked three times a week. 

The Laws & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability . . ."  Id.

Patellofemoral Crepitus

As to the patellofemoral crepitus, historically, the veteran 
was assigned 30 percent disability ratings for his service-
connected right and left knee patellofemoral crepitus under 
38 C.F.R. § 4.71, Diagnostic Code 5257 (other impairment of 
the knee).  See RO decisions dated in August 1990 and August 
1991.  

Under Diagnostic Code 5257, impairment of the knee, including 
recurrent subluxation or lateral instability, will be rated 
at 30 percent disabling when sever, 20 percent disabling when 
moderate, and 10 percent disabling when slight.  38 C.F.R. 
§ 4.71a.  Therefore, because no greater benefit can flow to 
the veteran under Diagnostic Code 5257, his claim for 
increased ratings must be denied.  38 C.F.R. § 4.71 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Rating by Analogy to Another Diagnostic Code

Next, as to whether it would be appropriate to rate the 
veteran's service connected patellofemoral crepitus by 
analogy to another Diagnostic Code, the Board notes that the 
veteran's current disability ratings exceed the maximum award 
available under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 
(dislocation of the semilunar cartilage), 5259 (symptomatic 
removal of the semilunar cartilage), and 5263 (Genu 
recurvatum).  Moreover, the RO has already awarded the 
veteran separate disability ratings for degenerative joint 
disease of the knees under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis) - 5261 (limitation of 
extension).  See RO decision dated in February 2001; 
VAOPGCPREC 23-97.  In addition, the veteran's knee problems, 
without an actual diagnosis of ankylosis, may not be rated by 
analogy to ankylosis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (ankylosis).  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  Furthermore, the Board notes that 
that the record on appeal does not show that the veteran has 
ever had a problem with either his tibia or fibula.  
Moreover, nothing in the record on appeal indicates that the 
scope of the veteran's service connected bilateral 
patellofemoral crepitus includes nonunion of the tibia or 
fibula.  Therefore it would be improper to rate his service 
connected bilateral knee disabilities by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (impairment of the tibia and 
fibula).  See 38 C.F.R. § 4.20. 

Accordingly, there is no basis for rating the veteran's 
service-connected right and left knee patellofemoral crepitus 
disabilities under rating criteria other than 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 and his claims for increased 
ratings must be denied.  38 C.F.R. § 4.20 (2002); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992). 

Degenerative Joint Disease

As to the claim for increased ratings for degenerative joint 
disease of the knees, the Board notes that veteran was most 
recently assigned 10 percent disability ratings for his 
service-connected right and left knee degenerative joint 
disease under 38 C.F.R. § 4.71, Diagnostic Code 5261 
(limitation of extension) - 5010 (traumatic arthritis).  See 
RO decision dated in February 2001.

Accordingly, the veteran will be entitled to increased 
ratings if his service-connected knee disabilities result in 
flexion of the knee being limited to 30 degrees (20 percent) 
or flexion of the knee being limited to 15 degrees (30 
percent) (Diagnostic Code 5260); or extension of the knee 
being limited to 15 degrees (20 percent), extension of the 
knee being limited to 20 degrees (30 percent), extension of 
the knee being limited to 30 degrees (40 percent), or 
extension of the knee being limited to 45 degrees (50 
percent) (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

Controlling laws and regulations also provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that 
ratings greater than the 10 percent ratings already assigned 
by the RO are not warranted for degenerative knee disorders 
under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  These 
disabilities are not of such severity as to warrant increased 
ratings under either Diagnostic Code 5260 or 5261.  Id.  
Specifically, range of motion at the most recent examination 
was extension to 0 degrees bilaterally and flexion to 140 
degrees on the right and 135 degrees on the left.  See VA 
joints examination dated in January 1999.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2002).)  Therefore, the Board finds that 
the knee disorders do not cause sufficiently reduced flexion 
or extension (flexion limited to 30 degrees or extension 
limited to 15 degrees) to warrant 20 percent evaluations 
under either Diagnostic Code 5260 or Diagnostic Code 5261.  
Nevertheless, the degree of limitation of motion he 
experiences in these major joints warrants the assignment of 
10 percent ratings under Diagnostic Code 5003.  38 C.F.R. 
§ 4.45(f) (2002).

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 10 
percent evaluations.  Specifically, the Board observes that, 
while the veteran complained of chronic knee pain at his most 
recent VA examination, neither of the examiners at his most 
recent VA examinations observed objective evidence of this 
pain (i.e., heat, redness, and/or swelling).  See VA 
examinations dated in September 1994 and November 1999.  
Neither did the knee have crepitus at the most recent VA 
examination.  Therefore, even if the Board conceded that the 
veteran's pain resulted in disability that equated with 
additional limitation of motion of several degrees, he would 
have to had what amounted to more than an additional 50 
percent loss of motion to warrant higher evaluations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  Under 
Diagnostic Code 5260, flexion would have had to be limited to 
at least 30 degrees for the veteran to be entitled to a 20 
percent rating for the loss of motion.  Similarly, under 
Diagnostic Code 5261, extension would have had to be reduced 
to 15 degrees for the veteran to be entitled to a higher 
evaluation.  Id.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology more closely resembles the criteria 
for a 10 percent rating than it does a 20 percent rating 
under Diagnostic Code 5260 or 5261.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a.  Accordingly, the veteran is not entitled 
to increased ratings under either Diagnostic Code 5260 or 
5261, even when taking into account his functional losses due 
to such problems as weakness, excess fatigability, 
incoordination, or pain due to repeated use.  DeLuca, supra.  
Consequently, increased ratings for right and left knee 
disorders under Diagnostic Code 5010 are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2002). 

The Claim for a Total Rating Based on Individual 
Unemployability

As to the veteran's claim for a TDIU, the veteran and his 
representative claim that his service-connected disabilities 
make it impossible for the veteran to work.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Controlling laws and regulations provide that a TDIU may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
Consideration is given to such factors as the extent of the 
service-connected disability, and employment and educational 
background, and it must be shown that the service-connected 
disability produces unemployability without regard to 
intercurrent disability or advancing age. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

With the above criteria in mind, the Board notes that the 
record reveals that the veteran is service-connected for five 
disabilities; right and left knee patellofemoral crepitus 
each rated as 30 percent disabling, right and left knee 
degenerative joint disease each rated as 10 percent 
disabling, and myofacial back pain rated as 40 percent 
disabling.  Moreover, the Board notes that, for the reasons 
outlined above, the veteran is not entitled to increased 
ratings for his service-connected knee disabilities.  
Furthermore, a review of the record on appeal shows the 
veteran is not entitled to an increased rating for his 
service connected myofacial back pain.  

Specifically, a review of the record on appeal shows the 
veteran was assigned a 40 percent disability rating for his 
service-connected myofacial back pain under 38 C.F.R. § 4.71, 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine) and 5295 (lumbosacral strain).  See RO decisions dated 
in August 1990 and November 1994.  

Under Diagnostic Code 5292, slight limitation in the range of 
motion of the lumbar spine is rated as 10 percent disabling, 
moderate limitation in the range of motion of the lumbar 
spine is rated as 20 percent disabling, and severe limitation 
in the range of motion of the lumbar spine is 40 percent 
disabling.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5295, 
lumbosacral strain with only slight objective symptoms is 
noncompensable, with characteristic pain on motion is 10 
percent disabling, with muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing position 
is 20 percent disabling, and with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is 40 percent disabling.  
Id.  

Therefore, because no greater benefit can flow to the veteran 
under either Diagnostic Code 5292 or Diagnostic Code 5295, 
the veteran is not entitled to an increased rating for his 
back disorder.  38 C.F.R. § 4.71 (2002); Sabonis v. Brown, 
6 Vet. App. 426 (1994).  In addition, the Board notes that 
where, as here, "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).  Moreover, it should be pointed out that 
each of the ways by which the back is ratable, other than 
those described in Diagnostic Code 5285, contemplates 
limitation of motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as those set 
forth in Diagnostic Code 5293, would be inappropriate.  Id; 
38 C.F.R. § 4.14 (2002).  

Next, as to whether it would be appropriate to rate the 
veteran's back disability by analogy to another Diagnostic 
Code, the Board notes that, because the veteran's back 
problems do not include a fracture vertebra, it would be 
improper to rate it by analogy to 38 C.F.R. § 4.71, 
Diagnostic Code 5285 (residuals of a fracture vertebra).  See 
April 2001 back x-ray.  Moreover, the veteran's back 
problems, without an actual diagnosis of ankylosis, may not 
be rated by analogy to ankylosis under 38 C.F.R. § 4.71, 
Diagnostic Codes 5286 (ankylosis of the entire spine) or 5289 
(ankylosis of the lumbar spine).  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  Furthermore, because nothing in the 
record on appeal shows that the RO intended the veteran's 
service connected myofacial back pain to include adverse disc 
pathology, it would be improper to rate it by analogy to 
38 C.F.R. § 4.71, Diagnostic Code 5293 (intervertebral disc 
syndrome).  See 38 C.F.R. § 4.20.  Accordingly, there is no 
basis for rating the veteran's service-connected myofacial 
back pain under rating criteria other than Diagnostic 
Code 5257 and an increased rating is not warranted.  
38 C.F.R. § 4.20 (2002); Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992).

Nonetheless, while an increased rating is not warranted for 
service connected back disorder, the veteran does meet the 
scheduler criteria for TDIU.  38 C.F.R. § 4.16(a) (2002).  
Specifically, he has a combined rating of 80 percent with at 
least one disability ratable at 40 percent (i.e., myofacial 
back pain).  Id.  However, in accordance with the same 
regulation, he must also show that he is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Consideration is given to 
such factors as the extent of his service-connected 
disabilities, his employment and educational background, and 
it must be shown that the service-connected disabilities 
produce unemployability without regard to any other 
intercurrent disability or advancing age.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 
4.19 (2002).

In evaluating evidence, the Board notes that it has been 
charged with the duty to assess the credibility and weight 
given to evidence.  Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In doing so, the Board is free 
to favor one medical opinion over another, provided it offers 
an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

With the above criteria in mind, the Board finds that the 
veteran has failed to show that his service-connected 
orthopedic disabilities, without taking into account his non 
service-connected psychiatric disorder, have rendered him 
unemployable.  See 38 C.F.R. § 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993) ("[i]n determining whether the veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his non-service connected 
disabilities nor his advancing age may be considered").

Specifically, a review of the record on appeal, including 
service medical records, voluminous post-service private and 
VA treatment records, vocational rehabilitation records, 
records obtained from the SSA, and testimony at an April 2002 
personal hearing, reveals some indication that the veteran 
has difficulty obtaining and/or maintaining school enrollment 
and/or a job.  Indications of this problem first appear in 
the veteran's vocational rehabilitation file.  Namely, a 
review of these record show letters and reports signed by the 
veteran's counseling psychologist in the earlier 1990's which 
note the veteran was having difficulty working and/or staying 
in school.  In fact, in 1993, these problems caused the 
veteran's vocational rehabilitation to be terminated.  
Thereafter, the same VA mental disorder examiner, at 
examinations in November 1999 and April 2002 appear to opine 
that the veteran's physical problem caused him to be 
disabled.  Specifically, in November 1999, he opined that the 
veteran ". . . has a multiple of problems.  His physical 
problem itself is disabling, but his non-service connected 
problems of Personality Disorder is also a very strong 
deterrent to his employment."  Subsequently, in March 2000, 
he opined that he ". . . continue[s] to feel that [the 
veteran's] physical problems are a deterrent to employment . 
. ."  And, the veteran, at his April 2002 personal hearing, 
testified that, while he had some computer training, he 
primarily worked in fields requiring physical activity and he 
had not been able to work for the last several years because 
of the problems caused by his service connected knee and back 
disabilities.

However, as to the vocational rehabilitation records, the 
Board notes that these records indicated that the veteran's 
problems working and staying in school were caused primarily 
by a non service-connected psychiatric disorder.  As to the 
orthopedic opinion provided by the mental disorder VA 
examiner, the Board notes that it is directly refuted by the 
opinion provided by the November 1999 VA joints examiner.  
Specifically, the Board notes that the veteran, in November 
1999, underwent an orthopedic examination for the express 
purpose of establishing the current level of disability 
caused by his service connected orthopedic disabilities.  
Thereafter, that examiner opined, after both a review of the 
record on appeal and an orthopedic examination of the 
veteran, that "[t]he veteran could probably do a job not 
requiring a lot of lifting or knee activity, such as a 
sedentary job, and could be a candidate for job training for 
such a job."  

The Board finds that the November 1999 VA joints examiner's 
medical opinion is more probative regarding the determinative 
issue of whether the veteran's service- connected orthopedic 
disabilities have in fact rendered him unemployable as 
required for a TDIU rating under 38 C.F.R. § 4.16(a).  The 
Board has decided to give more evidentiary value to the 
opinion provided as to the incapacity caused by the veteran's 
orthopedic disabilities provided by the November 1999 VA 
orthopedic examiner then those provided by the mental 
disorder examine because of the earlier examiners medical 
expertise in the relevant field of medicine.  As to the other 
opinions found in the record as to the veteran's ability to 
work, there is no indication that such medical determinations 
were made solely based on the veteran's service-connected 
disabilities.  38 C.F.R. § 4.19.  In fact, it appears that 
they were based entirely on the veteran's non service-
connected psychiatric disorder.  The Board's decision is 
further supported by the fact that the Social Security 
Administration, in June 1995, denied the veteran's claim that 
he could not work because of back and knee problems.  

In summary, based on the November 1999 VA joints examiner's 
opinion, the Board determines that the veteran has in fact 
been qualified as being fully capable of performing the 
physical and mental acts required by employment, albeit 
within an occupational capacity which would be suitable to 
his disabilities such as "a sedentary job."  Under these 
circumstances, there is nothing in the record which takes the 
veteran's present case outside of the norm of similarly 
situated veterans with similar disability ratings.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993). Moreover, the current high 
disability ratings assigned the veteran's service connected 
orthopedic disabilities, in it self, is recognition that the 
veteran's impairments make it difficult to obtain or keep 
employment.  Id.  For these reasons and bases, the Board has 
determined that the veteran is not entitled to a TDIU rating.

Finally, the Board has also considered the matter of the 
resolution of reasonable doubt in favor of the veteran.  
However, application of the benefit-of the doubt doctrine is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Derwinski, 5 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in regards to 
the veteran's ability to obtain and secure substantially 
gainful employment while service-connected for various 
disabilities.  Accordingly, the veteran's claim seeking 
entitlement to a TDIU rating is denied.

Extra-Schedular Consideration under 38 C.F.R. § 3.321(b)(1)

Lastly, the Board notes that, because the veteran has 
received the maximum rating possible under Diagnostic 
Code 5257 for right and left knee patellofemoral crepitus and 
has been denied a TDIU, the Board has given consideration to 
the potential application of 38 C.F.R. § 3.321(b)(1) (2002).  
Although the veteran has described his problems as being so 
bad that he can not work and the record on appeal shows he 
has undergone nine knee surgeries, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that his right and 
left knee patellofemoral crepitus, acting alone or his 
service connected orthopedic disabilities acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  A similar 
conclusion was reached in the June 1995 SSA decision that 
denied the veteran's claim for disability benefits.  It is 
undisputed that his service-connected disabilities have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disabilities in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).



Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the veteran's April 2002 
personal hearing testimony.  The Board also recognizes that 
lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disabilities as well as 
their opinions as to the veteran's ability to work are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the 
Board will give more weight to the objective medical evidence 
of record as outline above in rating the current severity of 
the veteran's service connected disabilities as well as in 
deciding his claim for a TDIU.




(CONTINUED ON NEXT PAGE)



ORDER

An increased rating in excess of 30 percent for right knee 
patellofemoral crepitus is denied.

An increased rating in excess of 30 percent for left knee 
patellofemoral crepitus is denied.

An increased rating in excess of 10 percent for right knee 
degenerative joint disease is denied.

An increased rating in excess of 10 percent for left knee 
degenerative joint disease is denied.

Total disability rating based upon individual unemployability 
is denied.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

